 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Cable Systems,Inc.andCommunications Workers ofAmerica,AFL-CIO.Cases 26-CA-2229 and 26-RC-2x/.7.Octo-ber 24,1966DECISION AND ORDEROn May 18, 1966, Trial Examiner John G. Gregg issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint, andrecommended that such allegations be dismissed. He found furtherthat the Respondent had interfered with an election held on Octo-ber 15, 1965, and recommended that it be set aside and that a newelection be held. Thereafter, the Respondent, the Charging Party,and the General Counsel filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Brown andZagori a] .The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin these cases, and finds merit in the exceptions of the ChargingParty. Accordingly, the Board adopts the Trial Examiner's findings,lconclusions, and recommendations only to the extent they are con-sistent herewith.We find, in agreement with the Trial Examiner, that the Respond-ent, immediately after receiving the Union's letter demanding recog-nition, interrogated employees about their union activities anddischarged two employees, Aclin and Goldbar, because they hadsigned union authorization cards, in violation of Section 8(a) (1)and (3) of the Act. We also find, in agreement with the Trial Exam-iner, that the Respondent, subsequent to the Ljnioin's tiling cf arepresentation petition in Case 26-RC-2447, by its interrogations,'The Respondent operates a community antenna television system and during 1905 pur-chased and received from out of State goods, materials,and services valued in excess of$100,000 The parties stipulated, and we find, that foi the pun Poses of these pioceedrng,, theRespondent s operations satisfy the B'oard's coin munications system staudai ds for a-ert,onof jurisdictionGeneral Telephone and Electronics GoinninnrcutionsInc,100 NLRB 1192.161NLRB No. 28. AMERICAN CABLE SYSTEMS, INC.333threats, and promises of benefit, interferedwith, restrained, andcoerced its employees in violation of Section 8(a) (1) of the Act.We also agree with the Trial Examiner that this post-petition con-duct interfered with the election and that theelection should be setaside.However, in disagreement with the TrialExaminer, we findthat the Respondent's refusal to bargain with the Unionwas in badfaith and therefore in violation of Section 8(a) (5) of the Act.We initially find, in agreement with the Trial Examiner, that onJuly 13, thedatethat the Respondentreceivedthe Union's demandfor recognition, the Union had in itspossession signed cards fromthree of the four employees in an appropriatebargaining unit,2 andittherefore was majority representative of these employees. TheRespondent excepted to this finding of the TrialExaminer andcontends that the union authorization cards signed by two of theseemployees, Aclin and Dodson, were tainted because both of these cardswere solicited by Cook, the signer of the third card, whom theemployees considered to be a supervisor.3We agree with the Trial Examiner that the cardsof Aclin andDodson were not tainted for this reason,since an examination of thecircumstances surrounding the solicitation of cards by Cook showsthat neither Aclin norDodson was coerced in signing an authorizationcard because he felt Cook was a supervisor.We also agree with the Trial Examiner that Aclinand Dodson'scards were not tainted because Cook misinformed them as to thepurpose of the cards. The Board has held ona number of occasionsthat authorization cards designatingthe union as bargaining agentdo not lose their force as valid designations because thesigners aretold that the cards will be used to obtainan election absent a repre-sentation that the cards are to be usedonlyto secure an election.'The cards which were used by the Unionin this caseclearly stateon their face that the signer designates the Union as his "collectivebargaining representative." In bold letters at the bottomof the faceof the card are the words "REPRESENTATION AUTHORIZA-TION." No other purpose for the cardsis shown oneither the faceor the back of the cards. Cook testified that he told both Aclin andDodson that the cards were to be used both for having the Union2 In Case 26-RC-2447,the Acting Regional Director found that the appropriate unit is :All production and maintenance employees of American Cable Systems,Inc., at its opera-tions at West Point,Okolona,and Tupelo,Mississippi;excluding office clerical employees,professional employees,guards, and supervisors as definedin the Act. On October 6, 1965,the Board denied the Respondent's request for review of this decision and at the hearingin this proceeding the parties agreed that they were bound by the Acting Regional Direc-tor's unit findings.3 In the representation case,the Acting Regional Director found that Cook was not asupervisor and that he should be included in the unit4The Shelby Manufacturing Company,155 NLRB 464. 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDrepresent them and for havingan election,and that he gave bothof them union literature which ;he, told themto read priorto .theirsigning of the cards. The TrialExaminerneither creditednor dis-credited this testimony by Cook. Dodson did not testify that.he wastold that the "only"purpose ofthe card was to havean election.On direct examination, Aclin also did not testify that he was toldthat. the "only" purpose wasfor an election.He testified only thatCook did not mention to him, that thepurposeof the card was to havethe Union represent him and that Cook "gave me the cardand somemore information-about the Union, an& told me to take it home andread it over. If I wanted to sign it I could sign it, but I didn't haveto if I didn't want to. He said the card was for the purpose of gettinga Union election, and told me what the election would be for, for theUnion . . . ." The Trial Examiner's statement that Aclin testifiedthat "lie was told the only purpose of signing the card was to getan election," was apparently based solely on Aclin's testimony oncross-examination. This consisted of affirmativeresponsesby Aclinto several questions propounded by the Respondent's counsel as towhether he<was "told that.at.thetime [he]signedthe card that it wasto be used for the purpose of gettingan election" and whether he was"told that was the only purpose for which the card was to be used."Also, in a sworn prehearing statement, Aclin stated that : "When Isigned the union card on July 1, 1965, I understood it was for thepurpose of having Communication Workers of America Union torepresent me in collective bargaining." In view of thesecircumstances,we do not,deem that portion of Aclin's testimony,consistingof "yes"answers to leading questions, as sufficient by itself to nullify the clearstatement of the purpose and effect of the cardas shown onits face.5We thereforeagreewith the TrialExaminerthat the record does notestablish that either Dodson or Aclin at the time theysignedthe cardsbe used would be to obtainan electionor that theyacted in relianceupon any misrepresentation to that effect.We accordingly find thattheUnion was representative of a majority of employees in theappropriate unit on July 13, 1965, the date the Respondent receivedits initial demand for recognition sc SeeN.L.R.B. v. CumberlandShoeCorporation,351 F.2d 917,919 (C.A. 6), enfg. 144NLRB 1268,as amended by an unreported Order;Bryant ChuckingGrinder Company,160NLRB 1526.e SeeThe Shelby Manufacturing Company,supra,and the cases cited thereinat footnote4 of the Board's Decision and Order.In view of our findings herein, we deem it unnecessary to determinewhether,as foundby the Trial-Examiner,Taylor's card,which was signed-on July 20,was valid.For the reasons stated inDan HowardMfg. Co.and Dan Howard Sportswear,Inc.,158NLRB 805,footnote 5, Member Brown would rely upon the employees'signatures to cardsdesignating the Union as their bargaining agent,to establish the majority status of theUnion at the time it requested recognition,as the best evidence of employees'intent. AMERICAN CABLE SYSTEMS, INC.335The Trial Examiner found that the Respondent's refusal to bar-8 (a) (5).We disagree. We have already found that the Respondentengaged in unfair labor practices, violative of Section 8(a) (1) and,(3) of the Act. These unfair labor practices began immediately uponthe Respondent's receipt of the Union's demand for recognition onJuly 13, 1965, when Haley, the Respondent's manager, asked threeemployees if they "were a part of it" and discharged the twoemployees who admitted that they' had signed union cards. Haley wasduring which period the Union filed a petition for an election.Between the time of Haley's return and the October 15, 1965, election,Haley, in conversations with at least five employees, including allfour of the employees who were in the unit found appropriate as ofthe date of the Union's demand, among other things, questioned someas to who started the union activity and what employees thought oftheUnion; suggested to some that the employees should form a"company.union'.:;-promised future benefits to another and suggestedto some that, if the Union were selected, the' Respondent would with=hold benefits they would have otherwise received. Thus, the recordshow that, beginning immediately with the receipt of the Union'sdemand for recognition, the Respondent, through its manager, Haley,committed flagrant and serious unfair labor practices affecting itsemployees.' The foregoing conduct convinces us that the Respondent'sconduct evidenced its rejection of the collective-bargaining principleand its desire to destroy the Union's majority status. We, accordingly,find that the Respondent's refusal to bargain with the Union was notin good faith and therefore violated Section 8(a) (5).8Accordingly, and as we have already found that the Union repre-sented a majority of the Respondent's employees in an appropriateunit,.we.fi'iid;that,the,Responde}it-violated Section 8(a),(5) and (1)of the Act by refusing to bargain with the Union.Although we agree with the Trial Examiner's finding that duringthe critical preelection period the Respondent engaged ina courseof conduct which interfered with the employees' freedom of choicein the selection of a bargaining representative, and his recommenda-tion based thereon that the election of October 15, 1965, be set aside,in view of our holding that the Respondent violated Section 8(a) (5)and our order requiring the Respondent to bargain with the Union,97Cf.Hammond A Irving,Incorporated,154 NLRB 1071.8The Shelby Manufacturing Company, supra,and the cases cited therein in footnote 6of the Board'sDecisionand Order;-Borden Cabinet Corporation,159 NLRB 1373. Cf.Ben Duthier, Inc.,157NLRB69;John P.Serpa, Inc,155 NLRB 99.0 Bernet Foam Products Co., Inc.,146 NLRB1277;Irving Aar Chute Co.,149 NLRB627, enfd.850 F.2d 176(C.A. 2). 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe do not adopt the Trial Examiner's further recommendation thata new election be directed. Instead, as no current question concerningrepresentation exists, we shall dismiss the petition in Case 26-RC-2447 and vacate all proceedings held in connection therewith io[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraph 1(c) :111(c)Refusing to bargain collectively with CommunicationsWorkers of America, AFL-CIO, as the exclusive representative ofits employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other terms and conditions ofemployment. The appropriate unit is :["All production and maintenance employees at American CableSystems, Inc., operations at West Point, Okolona, and Tupelo, Mis-sissippi; excluding office clerical employees, professional employees,guards, and supervisors as defined in the Act."[2.Add the following as paragraph 2(a) and reletter the presentparagraph 2(a) and all subsequent paragraphs:["(a)Upon request, bargain collectively with CommunicationsWorkers of America, AFL-CIO, as the exclusive representative ofemployees at the Respondent's operations in West Point, Okolona,and Tupelo, Mississippi, in the above-described appropriate unit,and embody any understanding reached in a signed contract."[3.Delete the third paragraph of the notice and add the following :[WE WILL bargain collectively, upon request, with Communi-cationsWorkers of America, AFL-CIO, as the exclusive bar-gaining representative of all our employees in the appropriateunit described below with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employmentand, if an agreement is reached, embody such understanding ina signed contract. The appropriate unit is:[All production and maintenance employees at AmericanCable Systems, Inc., operations at West Point, Okolona, andTupelo, Mississippi; excluding office clerical employees, pro-fessional employees, guards, and supervisors as defined inthe Act.[All our employees are free to become or remain, or refrainfrom becoming or remaining, members of the above-named orany other labor organization.][The Board dismissed the petition in Case 26-RC-2447 and vacatedall proceedings held in connection therewith.]IUS.N.C.Manufacturing Company,hte,147 NLRB809, enfd. 352 F.2d 361(C.A.D.C.),cert. denied 382 U.S. 902. AMERICAN CABLE SYSTEMS, INC.337TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed October 21, 1965, by the Communications Workers ofAmerica, AFL-CIO, amended December 3, 1965; anda Supplemental Decisionon Challenged Ballots and Objections dated November 19, 1965, issued by theRegional Director for Region 26 directing a hearing to resolve issues raised by theUnion's objections 1, 2, and 3; the General Counsel, through the Regional Directorfor the Region 26 issued an order consolidating cases, complaint and notice of hear-ing on December 6, 1965, consolidating Cases 26-PC-2447 and 26-CA-2229 forhearing; alleging that the Respondent,American Cable Systems has engaged inconduct which violated Section 8(a)(1), (3), and (5) of the Act.Thereafter a hearing was held before Trial Examiner John G. Gregg at Tupelo,Mississippi,on February 8, 1966.All parties were represented by counsel. TheRespondent filed a brief.Based upon the entire record in this case,my observation of the witnesses andtheir demeanor, and careful consideration of the Respondent's brief, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE PERTINENT COMMERCE FACTSDuring theyear 1964the Respondent,in the course and conduct of its businessoperationsderived grossrevenue in excess of$100,000;purchased and received atitsMississippi locations television signals originating outside the State of Mississippiin the amountof approximately $19,800;purchased and received at its Mississippilocations goods and materials in an amount valued between$35,000and $40,000directly frompoints outsidethe StateofMississippi.During the year 1965 theRespondent, in the course and conduct of its business operations, purchased andreceivedat itsMississippilocation goods, materials, andservices valued in excessof $50,000 directlyfrom pointslocated outsidethe State of Mississippi;purchasedand receivedat itsMississippilocation goods,materials,and services valued inexcess of$50,000 fromother enterprises or persons located in the State of Missis-sippi.TheRespondent is now, and has been at all times material herein, anemployerengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis now, and has been at all times material herein,a labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The backgroundThe Respondent is engaged in the erection of master antennas which pick uptelevision signals, amplify them, and conduct them through overhead coaxial cables.The service is sold to subscribers in the Okolona, West Point, and Tupelo areas.Okolona is 17 miles south of Tupelo, West Point is 50 miles south of Tupelo onthe same route.At the times material herein the Respondent employed approxi-mately eight employees of whom five were service personnel. These service per-sonnel frequently go from one location to another as requited by maintenance andoperations.They were based at Tupelo with the exception of Taylor who wasbased at West Point.On July 12, 1965, the Union wrote to the Respondent requesting recognition asthe exclusive bargaining agent for the Respondent's pioduction and maintenanceemployees in the Tupelo, Mississippi, area stating that it was prepared to provethat a majority of these employees had designated the Union as their representa-tive for collective bargaining, requesting further that the Respondent meet andbargain with the Union and requesting a reply by July 16, 1965.At that time Respondent's employees' Kenneth Aclin, Fred Cook, Rubin Goldbar,and Jimmy Dodson had signed union cards, and later on July 20, 1965, DonnieTaylor signed a card. On receipt of the letter on July 13 the Respondent's man-ager, Frank G. Haley, summoned Goldbar and Aclin, asked whether they "were apart of it" and when told they were, gave them 2 weeks' notice. He later queried264-188-67-vol. 161-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee Dodson who stated that he had not signed a card. Haley then soughtlegal counsel, following which he promptly advised Aclin and Goldbar that herescinded the 2 weeks' notice, that he had made a mistake, that everything "wasas it was and that he would continue to work them." Haley then wrote and advisedthe Union that he had received their letter but that he would be out of town untilthe end of the month at which time he would contact them. Haley left the follow-ing day for a convention in Denver which he had planned for in March. Hereturned on July 27.In the meantime, the Union on July 16 filed a petition to be certified as repre-sentative of all the maintenance and production employees at Tupelo and WestPoint for the purposes of collective bargaining. A hearing was held on August 2,1965, soon after Haley's return, and on September 15 the Regional Director issueda decision and direction of election. In this Decision the unit found appropriatewas one including the production and maintenance employees at three of theRespondent's locations: Tupelo,West Point, and Okolona. The election was heldon October 15, and resulted in a 2-1 vote against the Union. Three of the sixballots cast were challenged. The Union filed objections to the election, then onOctober 21 the Union filed unfair labor charges. On November 19 the RegionalDirector issued a Decision on the challenged ballots and objections in which hesustained the challenges, dismissed objection 4 because it related to incidentsoccurring prior to the filing of the petition and found that the three remainingobjections raised the same issues contained in the unfair labor charges. On Decem-ber 6, 1965, by order consolidating cases, complaint and notice of hearing theunfair labor practice case was consolidated with the objections to the election forhearing before a trial examiner.B. The discriminatory dischargesThe General Counsel alleges that on or about July 13 the Respondent terminateditsemployees Aclin, Dodson, and Goldbar because they joined or assisted theUnion or engaged in other union or concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection. Haley, the Respondent's manager,testified that after receiving the demand letter from the Union on July 13 he wasin a state of shock. He could not conceive that two of his men whom he regardedas supervisors, on the management side of the team, had signed cards. He was notsurewhat production and maintenance employees meant. He asked Aclin andGoldbar if they were a part of it, and both of them said they were, that they hadsigned cards. He gave them both 2 weeks' notice.The Respondent concedes the improper notice to Aclin, but alleges that Goldbarisa supervisor and that Dodson was not terminated. I find no evidence of recordon which to base a finding that Dodson was terminated hence recommend dis-missal of that portion of the complaint alleging his dismissal. I find that Aclin wasdiscriminatorily terminated because of his union activities which were protectedby the Act. I do not conclude as the Respondent avers, that this was not a termi-nation, or that in view of the prompt rescission by the Respondent it was cured.In subsequent testimony by Haley he freely refers to his action as a discharge.,Nor do I hold with the Respondent that with respect to Goldbar there can be nodiscriminatory discharge in view of his alleged status as a supervisor. AlthoughGoldbar was later excluded from the unit because he was being groomed for asupervisory position, it is uncontradicted that at the time of the action under con-sideration, he was in fact working in the field with the other servicemen for thepurpose of training in various phases of the work and had not as yet achieved thestatus of supervisor. In view of this I find that at the time of the termination hewas an employee whose union or other concerted activities were protected by theAct.The Yale & Towne Manufacturing Company,135 NLRB 926.I find therefore that the Respondent did discriminatorily terminate Aclin andGoldbar because of their protected union activity in violation of Section 8(a)(3)and (1) of the Act. I find that Dodson was not improperly discharged and recom-mend dismissal of that portion of the complaint.C. Interference,restraint,and coercionThe complaint, as amended,allegesthat the Respondent, by its supervisor andagent,Frank Haley, on or about July 13, July 16, late July, August 2, early1Haley testified that he told his attorney "that I had fired two of my men . . . ." AMERICAN CABLE SYSTEMS, INC.339August, and during late August or early September, at its Tupelo, Mississippi,location interrogated its employees concerning union sympathies, activities, andHaley, on or about mid-August 1965, in a truck on a Tupelo street, advised itsemployee that he had foregone his chance for advancement by participation in theunion or concerted activities; that the Respondent, by Haley, on or about Septem-ber 15, 1965, threatened employees with more stringent and different workingconditions if the Union were selected to represent them; and impressed on employ-ees the futility of their selecting the Union as their bargaining representative bywarning them that they would not receive any benefits by selecting the Union.The Respondent concedes that there was questioning of employees on July 13.The Respondent contends that the questioning at that time was proper by way ofthe Respondent's verifying the Union's claimed majority. There is no question butthatHaley queried Aclin, Goldbar, and Dodson concerning their connection withthe union demand of July 13. I am convinced that this was not done by way ofdeterminingwhether the Union did in fact have a majority or for a legitimate pur-pose nor was it accomplished in such fashion as to avoid a coercive quality.John-nie'sPoultry Co.,146 NLRB 770. From Haley's prompt reaction of dealing out 2weeks' notice and from additional pertinent testimony of recordit isreasonable tofind and I do find that the questioning was for the purpose of identifying thosewho were to be punished because of their union activity.Turning to Haley's actions subsequent to the filing of the petition on July 16,James Dodson testified to a conversation he had with Haley sometime after Haley'sreturn from Denver when Haley said to Dodson that he had done all he couldforMr. Cook, and anything that Cook got from them the Union would have togive to him. Dodson also testified that Haley asked him who among the shopmenhad started the union activity, this occurring from 2 weeks to a month followingHaley's return from Denver. I credit this testimony by Dodson.Goldbar testified that several weeks after Haley returned from Denver and dur-ing a conversation in the shop Haley asked who started the Union or who wasbehind it and Goldbar said Freddie Cook; that in September, Haley queried himas to what the boys thought about the Union. I credit this testimony by Goldbar.Haley testified that after his return from Denver on July 27 he had various con-versations with his employees about the Union, that on possibly two occasionswithin the 2 weeks following his return he expressed a desire to know what he haddone, "or what had caused this, why they wanted it." Haley also testified that hetold several employees, about the first day of August, that the onlyreason theUnion wanted inwas so"the fellows would pay dues and pay the salaries of theunion officials."Haley testified further that around August 1 he statedto someof the employees,"Why don't you five, or you men, form your own organization. I said companyunion.Imeant for them, the employees to form their-Union."Q.When you say Companyyou mean a unit confinedto your company?A. Yes.According to Haley, in a conversation with Taylor after thefilingof the petitionand prior to the election, he told Taylor that he understood that Taylorwanted tomake more money, but thatsince it wasnot the normal time for Haley to giveraisesitmight be misunderstood.Implicit in this statement is a promiseof futurebenefit.Haley testified that ina heated conversationwith Cook, he told Cook "I hadgotten him everything he had gotten, and from now on anything he got from theCompany would be because the Union got it for him, that I had done as muchas I could." Haley sometime in August told some of the employees that regard-less ofwhether the Union got in or not working rules and job classifications wouldhave to be made up. He stated that if the Union got in they would require jobclassifications.Haley also stated to an employeesometimein September that hethought the employees would have more togain in thefuture withouta union.While the Respondent attempted to explain away and dilute the effect of muchof Haley's statementsI found more of the explanations considerably contrived andof dubious persuasion.For instancein explainingHaley's remarks relative to theformationof a companyunion,theRespondent made much of the point' thatHaley's words were couchedin terms ofwhat could have been done rather thanas a proposalof what couldand shouldbe done. Whilerecognizingthe differenceI do.not find that it dilutes the effect of the statement on the Respondent's employ-ees. Similarly,in explainingthe statement that the employees would have more to 340DECISIONS OF, NATIONAL LABOR RELATIONS BOARDgain in the future without a union, the Respondent attempted to show that whatwas meant was that the Company would lose flexibility in the use and developmentof personnel should the Union be selected. I find this statement however to transmitthe thought that if the Union were selected the employees would not receive futurebenefits otherwise obtainable if the Union were not selected. In explaining themeaning of his conversation with employees at various times in August as to "whythey wanted the Union, what he had done to them that made them feel the workingconditions were so bad that they needed someone to straighten it out other thanthemselves," Harley characterized these conversations as "thinking out loud." Theireffect is nonetheless coercive.Cook testified that a few days after Haley returned from Denver, Haley statedto the effect that Esau sold his birthright for a bowl of soup and that was whatthemen did when they signed the union cards. Haley asked Cook why the menwanted the Union to represent them. Cook testified further that on an occasionafterHaley's return from Denver, Haley mentioned that the union situation hadupset his plans for the men and the Company. Cook stated that Haley had toldhim that he wanted Cook to help train new men that came into the Companybecause of Cook's knowledge of the system, that Haley discussed the possibilityof Cook's managing a system at some other location. Cook stated that Haley said"due to the fact that since we had started the Union in the Company, that it hadmessed up plans for him and the Company." Cook indicated on cross-examinationthat this was not in his early affidavit given to General Counsel because he hadnot remembered it. While Cook's testimony appeared at times to be confused andcontradictory, in view of my observation of Cook's demeanor while so testifying Iam inclined to credit this portion of his testimony. On balance I find in the state-mentsof Haley an unmistakable threat that if the Union were selected the Respond-ent would change its manner of dealing with the employees to their detriment byway of more stringent and difficult working conditions: that the selection of theUnion would be futile as it would result in their failure to achieve benefits. Whenstatements such as were made herein are made by one like Haley, clearly identifiedas company management and "who has the power to change prophecies into reali-ties"whether couched in terms of probability or certainty they tend to interferewith and restrain employees in the exercise of their protected activities.N.L.R B. v.W. C. Nabors Co.,196 F.2d 272 (C.A. 5). I find in Haley's questioning and inhis statements to the employees a dear coercive warning and threat-"that the easygoing camaraderie between management and employees would be a thing of thepast" if the Union were selected, hence designed to discourage union activity.ShellOil Company,95 NLRB 102, 108. I find therefore that through such interrogation,coercive statements, and threats the Respondent did interfere with, restrain, andcoerce its employees in the exercise of protected union activity in violation of Sec-tion 8(a)(1) of the Act.D. The alleged refusal to baigainThe complaint alleges that since on or aboutJuly 12,1965, and continuing todate the Union has been the representative for collective bargaining of the employ-ees in an appropriate unit and that commencing on or about July 13, 1965,, theUnion has requested and is requesting the Respondent to bargain collectively withrespect thereto The complaint further alleges that commencing on or about July 13,1965, and at all times thereafter the Respondent did refuse and continues to refuseto recognize, meet or bargain collectively with the Union as the exclusive collective-bargaining representative of all the production and maintenance employees at theRespondent'sWest Point, Okolona, and Tupelo, Mississippi, operations excludingoffice clerical employees, guards, and supervisors as defined in the Act. The com-plaint furtherallegesthat the Respondent refused to recognize or bargain withtheUnion in order to undermine the Union and destroy its majority and that bysuch actions the Respondent did engage in and is engaging in unfairlabor prac-tices in violation of Section 8(a)(5) of the Act. The General Counsel identifiesthe issues as whether or not the Union represented a majority of the employeesin the appropriate unit either on July 13 or on July 20; whether or not the Respond-ent had a good-faith doubt of the Union's majority status on those dates either infact or in law and whether or not after the Union filed the petition the Respondentengaged in conduct which would set aside the election. The General Counsel con-tends that the Respondent has not established misrepresentation in the solicitationof the union cards as alleged by the Respondent. On the other hand Respondentcontends that it did not unlawfully refuse to bargain, that it entertained a good- AMERICAN CABLE SYSTEMS, INC.341faith doubtas to theUnion's majority status; that the General Counsel has failedto provean absenceof a good-faith doubt and that in any event the cards weretaintedin that theywere solicitedthrough misrepresentation and by one consideredto be a supervisor. The Respondentalso contendsthat the unit sought by the Unionin itsdemand was inappropriate and that the demand was not a continuing demandbut was abandoned at the time the petitionwas filed.It is evidentfrom the record that on July 13 and 20 the Union did have amajority of the four production and maintenance employees in the unit. On July 13cards had been executed by Aclin, Dodson, and Cook. On July 20 cards hadbeen executed by Aclin, Dodson, Cook, and Taylor. While the Respondentargues that enough of these cards weretainted so as tovitiate themajoritystatus, I do not so find. I do not find on thebasisof credited testimony of recordthat those whosignedthe cards were induced to do so by a misrepresentation thatthe sole or exclusive purpose of the signing of the cards was to get an election.Although Aclin testified that he was told the only purpose of signing the card wasto get an election, he also stated that he was givenunionmaterial and told whatthe Union would be for. It is clear to me from his testimony that Aclin s as notmisinformed or unknowledgeable as to the purpose of signing the union card. Thecard indicates clearly that the signerdesignatesthe Union as his collective-bargainingrepresentative. I find therefore no misrepresentation nor any inducement to signthe card on the basis that it was for the sole purpose of securing a union election,and therefore not tainted within the ambit ofCumbei lcnid Shoe Coi poi atron, 144NLRB 1268. Similarly in the testimony of Taylor and Dodson I do not find a clearmisrepresentationinducingthe signingof the cards for the sole purpose of securinga union election.I find therefore that the cards were not tainted. The Respondentcontendsadditionally that since the cards signed by Dodson and Aclin were solicitedby Cook whom the employees regarded as a supervisor, this would render themtainted.The Respondent relies heavily onHeck's Inc.,156NLRB 73. HoweverinHeck'sthe rejected cards were solicited not only by supervisors or those con-sidered to be supervisors but under circumstances manifesting evidence of threatsof job security. I find no comparablesituationherein and conclude that theseemployees were not coerced because of the solicitation by Cook of the cards.Accordingly, I find no reason for their rejection, and find that the Union at thetime of demand on July 13 and on July 20 possessed the required majority asevidenced by valid cards.We come then to the matter of the appropriate unit.The appropriateunithas been determined as all production and maintenanceemployees of the Respondent at its West Point, Okolona, and Tupelo, Mississippi,operations excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act. The Respondent contends that when theUnion made its letter demand on July 13, the demand encompassed an inappropri-ate unit becauseitreferred to Tupelo only. The issue posed by the Respondent'scontentioniswhether the unit in which bargaining was initially sought is soclearly inappropriate as to relieve the Respondent of any obligation to bargaincollectively, or, whetherthere is asubstantial variance between the unit originallysought and the unit found appropriate. I find that the variance is not substantial.The union letter demand referred to the Respondent's production and maintenanceemployeesin the Tupeloarea(emphasis supplied). The Respondent employedapproximately eight employees five of whom were involved in production andmaintenance,one of these was held to be a supervisor. The supervisor was basedatTupelo. Of the four remaining service employees three of them were based atTupelo,Mississippi,and oneof them at West Point. As we have notedsupra,these men shifted around from location to location as the requirements of mainte-nance and operations dictated. The only possible confusion which the Respondentcould have had with respect to the variance in the original unit was that it mighthave some doubt as to whether Taylor who was based at West Point was included.But there was indication that Taylor similarly worked at the two other locationswhen required. Accordingly, I do not find the variance between the unit soughtand the unit later found appropriate sufficiently substantial to require a findingthat the unit sought was inappropriate.Brewery and Beverage Driveis and Woikeis,Local No. 67, International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, AFL-CIO (Washington Coca-Cola Bottling Works) v.N.L.R.B.,257 F.2d 194, 196.The Respondent alleges finally that the General Counsel failed to establish thattheRespondent had no good-faith doubt when it allegedly declined to recognizetheUnion. After careful consideration, I am persuaded that the Respondent iscorrect inthis contention.Dodson testified significantly that when Haley queried 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim as to whether he was involved in the uniondemand,Dodson answered thathe was not. I credit Haley's straightforward account of surprise receipt of the demandand that he would not have expected Cook and Goldbar whom he considered tobe on the management team to have been involved in the union activity.While Iam not persuaded,as the Respondent contends, that Haley was confused overthe question of the appropriate unit, I am convinced and find that Haley did havea bona fide doubt as to whether the Union had achieved a majority.Where theGeneral Counsel seeks to establish a violation of Section 8(a)(5) he has the burdenof proving not only that the majority of employees in the unit designated the unionas the bargaining representative but also that the employer inbad faith[emphasissupplied] declined to recognize and bargain with the union.John P. Serpa, Inc.,155 NLRB 99. This is normally based on evidence indicating that the Respondentrepected the collective-bargaining principle and sought merely to gain time withinwhich to undermine the union and to dissipate its majority.Joy Silk Mills, Inc.,85 NLRB 1263.UnlikeJoy Silkthe Respondent in the case at hand did not actuallyrefuse to bargain.Itquite properly set a reasonable and convenient time forresponding.Its conduct after the filing of the petitionby theUnion,while includingactivity violative of Section 8(a)(1) as found herein, is not of such substance aswould overcome the clear and convincing proof of the Respondent'sgood-faithdoubt established by credited substantial testimony on the record.Ben Duthler, Inc.,157 NLRB 69.The Respondent'spattern of conduct following the filing of thepetition is compatible with a good-faith doubt as to the Union's majority status.Since the mere finding of a violation of Section 8(a)(1) does not automaticallyraise the presumption that an employer acted in bad faith by refusing to bargainwith the union,itcertainly follows that here, where there has been no actualrefusal to bargain,itmay not raise such a presumption.Hammond & Irving, Incor-porated,154 NLRB 1071.I find therefore that the Respondent did not refuse to bargain with the Unionin bad faith,that it entertained a good-faith doubt.Accordingly,I recommenddismissal of that portion of the complaint alleging that Respondent violated Section8(a)(5) of the Act.E. The objections to the electionThe matters raised by the Union'sobjections to the election herein dealing withthe Respondent's conduct following the filing of the petition on July 16 have beenreferred to me for disposition here. The incidents relied upon by the Petitioner tosupport the objections were the same as those which were the subject of the unfairlabor practice complaint.Having found that the Respondent,through its GeneralManager Haley,interrogated and threatened the employees of the Respondentin violation of Section 8(a)(1) oftheAct,I accordingly find that the Union'sobjections have been established to the extent indicated in so much of the fore-going findings as deals with Respondent's conduct between the date of the filingof the petition and the election herein.Industrial Steel Products Company, Inc.,143 NLRB 336;Dal-Tex Optical Company, Inc.,137 NLRB 1782.I find that dur-ing the period between the filing of the petition and the election the Respondentthrough its conduct exercised coercive influence on its employees sufficient tointerferewith and prevent a free, fair election and did deprive the Respondent'semployees of their right under the Act to choose or not to choose a bargainingrepresentative free from interference by the Respondent.It is accordingly recommended that the Union's objections 1, 2, and 3 be sus-stained to the extent indicated above, and that the said election be set aside anddeclared a nullity. Since I have concluded that the Respondent did not violateSection 8(a)(5) of the Act, I find it inappropriate to recommend that the Respond-ent be required to bargain with the Union.I do not find this case appropriatefor application of theBernel Foamtheory.Bernel Foam Products Co., Inc.,146NLRB 1277.Accordingly,Iwill recommend that a second election by secret ballotbe conducted at such time as deemed appropriate by the Board.CONCLUSIONS OF LAW1.American CableSystems, Inc., the Respondent herein, is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.The CommunicationsWorkers of America, AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.By its conduct of interrogation,threats, and promises of benefit set forth insection III which have been found to constitute unfair labor practices the Respond- AMERICAN CABLE SYSTEMS, INC.343ent has interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act and has thereby engaged and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By discriminatorily discharging its employees Aclin and Goldbar because oftheir union activity protected by the Act the Respondent has engaged in unfairlabor practices in violation of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not refused to bargain in bad faith, and has not violatedSection 8(a)(5) of the Act.THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices, it is recommended that it cease and desist therefrom and that it takecertain affirmative action necessary to effectuate the policies of the Act.In view of the Respondent's immediate recission of the unlawful discharge ofAclin and Goldbar without loss of pay or privileges no order of reinstatement orbackpay is deemed required.As discussed hereinabove, in view of the findings that certain objections to theelection herein have been sustained, it is recommended that the election be setaside and declared a nullity and that a second election by secret ballot be conductedat a time deemed appropriate by the Board.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that the Respondent, AmericanCable Systems, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in the CommunicationsWorkers of America,AFL-CIO, or in any labor organization, by discharging any of its employees, or inany like manner discriminating in regard to hire or tenure of employment, or anyterm or condition of employment, in violation of Section 8 (a) (3) and (1) of the Act.(b) Interfering with, restraining, or coercing its employees in the exercise oftheir right to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection through unlawful interrogation, threats, andpromises of benefit.2.Take the following affirmative action, which will effectuate the policies oftheAct.(a) Post in conspicuous places at its Tupelo, West Point, and Okolona locations,including all places where notices to employees are customarily posted, copies ofthe attached notice marked "Appendix." 2 Copies of said notice, to be furnished bythe Regional Director for Region 26, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon receipt thereof, and bemaintained for at least 60 consecutive days thereafter. Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondent has taken to complyherewith 3IT IS FURTHER RECOMMENDED that the election held in Case No. 26-RC-2447be set aside and that the Regional Director be directed to hold a second electionat an appropriate time.IT IS FURTHER RECOMMENDED that the complaint herein be dismissed insofaras it alleges that the Respondent engaged in any conduct violative of Section8(a) (5) of the Act and insofar as it alleges the discriminatory discharge of Dodson.2In the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner" In the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order."s In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in the Communications Workers ofAmerica, AFL-CIO, or in any other labor organization, by discharging anyof our employees or in any like manner discriminating in regard to hire ortenure of employment, or any term or condition of employment.WE WLL NOT interfere with, restrain, or coerce our employees in the exer-ciseof their right to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection by interrogating or threaten-ing our employees, or by promise of benefit.All our employees are free to become, remain, or to refrain from becoming orremaining,members of the Communications Workers of America, AFL-CIO, orof any other labor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a)(3) of the Act, as amended.AMERICAN CABLE SYSTEMS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If employees have any questions concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 764Federal Office Building, 167 North Main Street, Memphis, Tennessee 38103, Tele-phone 534-3161.Local 1341, UnitedBrotherhoodof Carpentersand Joiners ofAmerica, AFL-CIO, and the Lower Ohio Valley District Coun-cil of Carpenters and Joiners of America,United Brotherhoodof Carpenters and Joinersof America, AFL-CIO (Leonard R.Lanhamand LarryE. Lanham,a partnership,d/b/a LanhamBrothers,General Contractors)andMarshall H. Edmonson.Case 05-CB-630.October 24,1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Jerry B. Stone issued his Decisionin the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].161NLRB No. 32.